Title: To John Adams from James Lovell, 24 August 1779
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Aug. 24th. 1779
      
     
     I am much chagrined at not having a Line about you by last Post. I did not expect one from you. You are so sick of Party abroad that you would not venture to have any thing to do with Individualities, here. Every Line that I read from France, like as yours have done, confirms me in an Approbation of the part I have taken all along through the contests of many months back relative to our Commissioners at foreign Courts. We have now in our different Committees Vouchers sufficient to prove that Mr. A Lee has been greatly abused——greatly provoked——and, in that Predicament, has conducted so as to give his Enemies an Advantage in some points. I hope his Brothers, who are both now out of Congress, will publish several peices, which have lately passed through my Hands; particularly a Letter to Carter Braxton being strictures upon one of his intercepted at Sea.
     I send you three Gazettes which I beg you will inclose to A L, with or without a Letter as you please. The Navy Board will forward them by the Vessels which go from Boston. It will be a Satisfaction to him to see that the Falsehood and Malice of the Address of Decr. 5–78; is appearing more and more daily here.
     Mr. D——, by a late Application to have his Pay during a Return to France and settlement of our Business which he was forced to leave by our Order of Decr. 8–77, in a very loose condition, has put us upon a fair occasion of doing Justice to ourselves for the Abuses which he has gone into of our over Lenity months ago. I will send you the little foolish part of the vexatious Report of the Committee of 13 which related to you. It will show the Spirit of that Committee as well as Izards overheat.
     I am persuaded that Watchmen of Integrity are necessary for us abroad; but I would not chuse to emplyJealousy or Suspicion for such Ends; they never see truly all round. I am in hope that a Treaty of Alliance will shortly be formed with Spain, and I am sure that then Mr. L will think he can resign with honor. He would now appear to do it thro fear or thro pet.
     
      Yr. affectionate humble Servant
      James Lovell
     
    